Citation Nr: 0842325	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of an osteochondroma of the 
right ileum, and if so, whether service connection is 
warranted for this disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to May 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for the residuals of an 
osteochondroma of the right ileum.  A hearing before the 
undersigned Veterans Law Judge at the RO was held in April 
2008.


FINDINGS OF FACT

1.  In a decision dated June 1958, the Board denied service 
connection for the residuals of an osteochondroma of the 
right ileum.  The veteran did not timely perfect an appeal of 
this decision.

2.  The evidence received since the unappealed June 1958 
Board decision does relate to an unestablished fact necessary 
to substantiate the claim of service connection for the 
residuals of an osteochondroma of the right ileum, and this 
claim is therefore reopened.

3.  Resolving all doubt in the veteran's favor, his residuals 
of an osteochondroma of the right ileum were incurred in 
service.


CONCLUSION OF LAW

1.  The June 1958 decision of the Board, which denied service 
connection for the residuals of an osteochondroma of the 
right ileum, is a final decision.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).  

2.  The evidence received since June 1958 Board decision, 
which denied service connection for the residuals of an 
osteochondroma of the right ileum, is new and material and 
the claim for service connection for the residuals of an 
osteochondroma of the right ileum is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

3.  Resolving all doubt in the veteran's favor, service 
connection for the residuals of an osteochondroma of the 
right ileum is granted.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in March 2006, April 2006, December 2006, and 
March 2008.  These letters informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the veteran 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal.  The 
veteran was also specifically informed of the law as it 
pertains to effective dates by the December 2006 and March 
2008 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, and particularly in light of the 
favorable decision below, the Board finds that the duty to 
notify and assist has been satisfied, as to those claims now 
being finally decided on appeal.

Historically, the Board notes that the veteran's claim of 
entitlement to service connection for the residuals of an 
osteochondroma of the right ileum was last finally denied by 
a June 1958 Board decision.  The veteran was denied service 
connection at that time because, while the evidence clearly 
showed that the veteran had surgery for his osteochondroma in 
service, it was felt that the evidence at that time showed 
that the condition preexisted service, and further, it was 
felt that there were no demonstrated residuals from his 
service osteochondroma in service.

As the veteran did not file an appeal of this decision, it is 
a final decision.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2007).  

Since this decision is final, the veteran's current claim of 
service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for the residuals of an osteochondroma of the 
right ileum.  In this regard, the Board notes that the newly 
submitted evidence, discussed in detail below, clearly shows 
that the veteran has current right hip pain related to the 
excision of his osteochondroma.  As such, the Board finds 
this claim reopened, and must therefore consider entitlement 
to service connection for the residuals of an osteochondroma 
of the right ileum on a direct basis.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for the residuals of an 
osteochondroma of the right ileum.  Although there is a 
notation in the veteran's service medical records that this 
condition must have existed for years, in fact there is no 
medical evidence of record showing that this condition 
preexisted service, and the veteran's service medical records 
show that he was not diagnosed with this disability until 
approximately December 1955, four months after his entry into 
service.  Furthermore, although this was found previously by 
the RO and the Board to be a preexisting condition, the 
evidence of record also shows that this disability did not 
cause the veteran pain until after his entry into service, 
such that, even if it were claimed that this condition 
preexisted service, it was aggravated in service, and service 
connection would also be warranted under a theory of 
aggravation.

Further, the Board notes that the evidence of record shows 
that the veteran currently has problems with his hip.  X-rays 
of the veteran's hip taken in March 2006 show moderate 
degenerative changes in both hips, as well as a small bony 
defect in the right iliac bone.  The veteran complained of 
pain in his hip, and was diagnosed with moderate degenerative 
joint disease.

Finally, the Board finds the veteran's testimony, in his 
April 2008 hearing, indicating that he had problems with hip 
pain since service, but was unable to afford to seek 
treatment, to be credible.

Thus, the Board finds, as the veteran was not found to have 
this disability prior to service, and as it did not cause him 
pain until his entry into service, and as the veteran has 
reported pain in his right hip since service, and resolving 
all doubt in favor of the veteran, that the preponderance of 
the evidence of record indicates that the veteran currently 
has residuals of an osteochondroma of the right ileum related 
to service.  As such, the Board finds that service connection 
is warranted for this disability.


ORDER

New and material evidence having been presented, the 
veteran's application to reopen his claim of entitlement to 
service connection for the residuals of an osteochondroma of 
the right ileum is granted; service connection for the 
residuals of an osteochondroma of the right ileum is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


